May 27, 1932. The opinion of the Court was delivered by
This action by Elizabeth Cannady, as administratrix of the estate of Less Cannady, deceased, against the defendants, Atlantic Coast Line Railroad Company, V. Baldwin, and H.E. Jones, was commenced in the Court of Common Pleas for Marlboro County, March 31, 1931, for the purpose of recovering damages against the defendants for the alleged wrongful death of the said Less Cannady. On April 18, 1931, the defendant Atlantic Coast Line Railroad Company served upon the plaintiff a notice of intention to file a petition for the removal of the cause to the United States District Court for the Eastern District of South Carolina and at the same time filed in the office of the Clerk of Court for Marlboro County a petition for removal and a bond executed in due form for that purpose. Within due time, copies of the summons, complaint, notice, petition, and bond, duly certified by the Clerk of the said Court of Marlboro County, were filed in the District Court of the United States for the *Page 41 
Eastern District of South Carolina. Thereafter, in accordance with the said notice, motion for an order removing the case to the said United States District Court was made and heard before Hon. E.C. Dennis, Circuit Judge, who, after due consideration, refused to grant the motion for removal and issued an order accordingly. The motion for removal to the United States District Court was based upon the alleged ground that the complaint sets up a separable controversy. From the order of Judge Dennis refusing the motion for removal, the defendant Atlantic Coast Line Railroad Company has appealed to this Court.
Upon due consideration of the allegations of the complaint and the motion papers, we are satisfied that Judge Dennis issued the proper order in the cause, and for the reasons stated in his said order the exceptions are overruled and the order affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM concur.